437 F.2d 1356
LYMAN PRINTING AND FINISHING COMPANY, a Division of M. Lowenstein & Sons, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.MACHINE PRINTERS AND ENGRAVERS ASSOCIATION OF the UNITED STATES, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 14815.
No. 14867.
United States Court of Appeals, Fourth Circuit.
Argued March 4, 1971.
Decided March 10, 1971.

On Petition for Review of an Order of the National Labor Relations Board.
Robert T. Thompson and James J. Baldwin, Greenville, S. C. (J. Frank Ogletree, Jr., and Thompson, Ogletree, Haynsworth & Deakins, Greenville, S. C., on the brief), for petitioner in No. 14,815.
Warren Woods, Washington, D. C., for petitioner in No. 14,867.
Charles Robert Both, Atty. N.L.R.B. (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Leonard M. Wagman, and Roger L. Sabo, Attys., N.L.R.B., on the brief), for respondent in Nos. 14,815 and 14,867.
PER CURIAM:


1
Having considered the briefs of the parties, the appendix filed by the petitioner Lyman Printing and Finishing Company, a Division of M. Lowenstein & Sons, and arguments of counsel, we conclude that the Board's order should be enforced.


2
Enforcement granted.